Citation Nr: 0933691	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-22 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the left hip.

2.  Entitlement to an increased rating for osteoarthritis of 
the right hip, initially evaluated at 10 percent from June 1, 
2004, at 100 percent from June 29, 2007 (postoperatively), 
and at 30 percent from August 1, 2008.

3.  Entitlement to an initial rating in excess of 10 percent 
for restrictive airway disease with bronchitis.

4.  Entitlement to an initial compensable rating for cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the course of this appeal the RO issued a rating 
decision in May 2006 granting service connection for a 
chronic right knee sprain, a chronic left ankle sprain and 
bilateral lattice degeneration.  The Veteran did not appeal 
the ratings or effective dates assigned.  Accordingly, those 
issues are not currently on appeal before the Board.

Also during the course of this appeal the RO issued a rating 
decision in September 2007 granting an increased rating of 30 
percent for osteoarthritis of the right hip, status post 
right total hip arthroplasty, with shortening of the right 
lower extremity, effective from August 1, 2008.  The issue 
concerning the evaluation of the right hip disability remains 
before the Board on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). 


FINDINGS OF FACT

1.  From June 1, 2004 the Veteran's left hip osteoarthritis 
has been manifested by pain on motion without limitation of 
flexion or abduction and without ankylosis; flexion of the 
left thigh is greater than 30 degrees and abduction of the 
left thigh does not result in motion lost beyond 10 degrees.

2.  Prior to June 29, 2007, the Veteran's right hip 
osteoarthritis was manifested by pain on motion without 
limitation of flexion or abduction or ankylosis; flexion of 
the right thigh was greater than 30 degrees and abduction of 
the right thigh did not result in motion lost beyond 10 
degrees.

3.  From August 1, 2008, the Veteran's right hip 
osteoarthritis, status post total hip arthroplasty, with 
shortening of the right lower extremity has been manifested 
by pain on motion and shortening of the right lower extremity 
less than two inches, but without limitation of flexion or 
abduction or ankylosis; flexion of the right thigh has been 
greater than 30 degrees and abduction of the right thigh has 
not resulted in motion lost beyond 10 degrees.

4.  From June 1, 2004 the Veteran's restrictive airway 
disease has not been manifested by FEV-1 of 56 to 70 percent 
predicted or FEV-1/FVC of 56 to 70 percent, nor is there 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.

5.  From June 1, 2004 to March 27, 2006, the Veteran's cysts 
were manifested by mobile subcutaneous swellings on the 
thighs and anterior abdominal wall, tender to palpation.

6.  From March 27, 2006, the Veteran's cysts with residual 
scarring have been manifested by scars on the abdomen 
measuring less than 2 cm x .5 cm and without tenderness, 
disfigurement, ulceration, adherence, instability, 
inflammation, edema, tissue loss, keloid formation, hypo or 
hyperpigmentation, and no abnormal texture; the disability 
has also been manifested by oval-shaped lumps on the torso 
and legs, palpable beneath the skin, measuring approximately 
1 cm. by 1cm., with no tenderness or adherence to the 
underlying structure, with a firm texture and a flat surface 
and with no affect on function of the involved joints.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the left hip are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the right hip prior to June 29, 
2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5003 (2008).

3.  The criteria for a rating in excess of 30 percent for 
osteoarthritis of the right hip, status post total hip 
arthroplasty, with shortening of the right lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5054.  (2008).

4.  The criteria for an initial rating in excess of 10 
percent for restrictive airway disease with bronchitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 4.96, 4.97, 
Diagnostic Code 6602 (2008).

5.  The criteria for an initial 10 percent rating for cysts, 
but not more, are met for the period June 1, 2004 to March 
27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, 7819 (2008).

6.  The criteria for a compensable rating for cysts from 
March 28, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805, 7819 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that in April 2004, prior to the initial 
adjudication of the claim, the Veteran was provided with the 
notice required by section 5103(a).  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the Veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  
The Veteran's service treatment records and all other 
pertinent available records have been obtained in this case.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the denied claims.  The Board is 
also unaware of any such outstanding evidence.

In addition, the Veteran has been afforded appropriate 
assistance in regard to the claims on appeal.  He has been 
advised of his entitlement to testify before the RO's 
decision review officer and/or before the Board but has not 
requested such a hearing.  He has also been provided multiple 
VA examinations in regard to the claims on appeal.  

In regard to VA examinations, the Board notes the Veteran has 
asserted dissatisfaction with VA examinations performed in 
May 2004 and March 2006, which he asserts did not accurately 
portray his actual degree of impairment.  However, the 
competency of a VA examiner is presumed, absent a showing of 
some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 
145 (1999).  The Board has carefully reviewed the examination 
reports in question and has found them to be thorough and 
reasoned; the Board accordingly has no reason to consider 
either examination inadequate for rating purposes.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

The entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  Staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Factual Background

A July 2004 RO rating decision granted service connection for 
right and left hip osteoarthritis, with separate evaluations 
of 10 percent, effective June 1, 2004.  The same rating 
decision also granted service connection for restrictive 
airway disease and cysts, with noncompensable evaluations 
effective from June 1, 2004.  

The 10 percent rating for osteoarthritis of the right hip was 
assigned based on evidence of bilateral osteoarthritis of the 
hips on examination in September 2003, and moderate 
osteoarthritis of the right hip with osteochodral lesions 
during examination at the time of retirement in February 
2004.  On VA examination in May 2004 there was no tenderness 
in the groin; active flexion could be performed up to 80 
degrees; passive flexion could be performed up to 90 degrees; 
abduction could be performed up to 30 degrees; adduction 
could be performed up to 20 degrees; external rotation could 
be performed up to 20 degrees; and internal rotation could be 
performed to 0 degrees.  The examiner noted that movements of 
the right hip were performed slowly and with pain on all 
movements of the hip, but especially on flexion and rotation 
to either side.  There was also evidence of weakened movement 
against resistance due to pain.

The 10 percent rating for left hip osteoarthritis was 
assigned based on evidence of severe osteoarthritis on 
examination at the time of retirement in February 2004.  On 
VA examination in May 2004 there was tenderness to palpation 
in the groin area of the left hip; active and passive flexion 
could be performed up to 100 degrees; abduction could be 
performed up to 30 degrees; adduction could be performed up 
to 20 degrees; external rotation could be performed up to 20 
degrees; and internal rotation could be performed up to 15 
degrees.  Movements of the left hip were performed slowly and 
with pain on flexion and both external and internal rotation 
of the left hip.  There was no evidence of weakened movement 
against resistance.

The noncompensable evaluation for restrictive airway disease 
was assigned based on evidence from the report of the May 
2004 VA examination, which showed the Veteran's lungs were 
clear to auscultation bilaterally, without wheezes, rales or 
rhonchi, and pulmonary function tests showing a ratio of 
Forced Expiratory Volume within the first second (FEV-1) to 
Forced Vital Capacity (FVC), or FEV-1/FVC, of 76 percent of 
the predicted value.

The noncompensable evaluation for cysts was assigned based on 
evidence from the Veteran's retirement examination in 
February 2004 of benign skin growths that  were noted to be 
most likely lipomas on the thighs and abdomen.  On VA 
examination in May 2004 the Veteran was shown to have four 
mobile subcutaneous swellings on the thighs and anterior 
abdominal wall, and the swellings on the abdominal wall were 
noted to be tender to palpation.

In an October 2005 statement, submitted subsequent to his 
notice of disagreement, the Veteran argued that the range of 
motion studies conducted during the May 2004 VA examination 
were not performed correctly, and that his legs were pushed 
into positions by the physician during the examination 
despite his insisting that atrophy of his muscles would not 
allow him to lift his legs on his own without significant 
pain.  He also claimed that, per a corrected Medical Board 
report dated January 2004, the diagnosis for his right hip 
was actually severe osteoarthritis and that contrary to the 
VA examiner's report there was pain in the groin region and 
that he experienced constant incapacitating exacerbations in 
both hips.  The Veteran also argued he should have been 
assigned a higher evaluation for his restrictive airway 
disease because pulmonary function tests conducted during the 
May 2004 VA examination showed a FEV-1/FVC predicted value of 
76 percent.  The Veteran also claimed that since the May 2004 
VA examination he had been experiencing steady pain upon 
examination of his cysts deserved a compensable rating 
because his condition was worsening.

The Veteran was afforded another VA examination in March 
2006.  At that time, the Veteran complained of pain in the 
hips and difficulty walking, running and engaging in 
exertional activity.  On physical examination of the hips the 
Veteran's gait was normal, and there was no indication of his 
using any assistive devices.  Both hips were noted to be 
tender, with no ankylosis shown.  Range of motion for the 
right hip was noted as flexion to 125 degrees; extension to 
30 degrees; adduction to 25 degrees; abduction to 45 degrees; 
external rotation to 60 degrees; and internal rotation to 40 
degrees.  There was no pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive movement.  Range 
of motion of the left hip was noted as flexion to 125 
degrees; extension to 30 degrees; adduction to 25 degrees; 
abduction to 45 degrees; external rotation to 60 degrees; and 
internal rotation to 40 degrees.  There was no pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive movement.

With regard to his diagnosed restrictive airway disease, the 
Veteran complained of continued wheezing and shortness of 
breath with a productive cough, due to his restrictive airway 
disease and bronchitis, for which he used an inhaler.  
Physical examination showed his lungs to be clear and chest 
X-ray was normal.  Pulmonary function testing showed findings 
of FVC of 77 percent predicted and FEV1 of 77 percent 
predicted premedication.  Post medication FVC was given as 82 
percent and FEV1 was 81 percent.  He was again diagnosed with 
restrictive airway disease.

Also, during examination in March 2006 the Veteran reported 
having had multiple lipomas removed in a span of two to three 
years from the abdominal area with some swelling in the areas 
of the lipomas.  Physical examination showed he had two scars 
on the abdomen that measured less than 2 cm x .5 cm, without 
tenderness or disfigurement.  There was no ulceration, no 
adherence, no instability, no inflammation or edema, no 
tissue loss, no keloid formation, no hypo or 
hyperpigmentation, and no abnormal texture.  The examiner 
indicated the lipomas had been removed.

In a May 2006 rating decision, the RO increased the 
evaluation for the Veteran's service-connected restrictive 
airway disease to 10 percent, effective June 1, 2004, and 
changed the description of the disability to restrictive 
airway disease with bronchitis.  See May 2006 RO rating 
decision.

In his July 2006 VA Form 9, the Veteran argued that in 
contrast to what the March 2006 VA examiner indicated, his 
gait was not normal.  He also argued that the March 2006 
examiner's range of motion examination was inadequate, and 
that findings of his private doctor, F.M, MD during an April 
2006 evaluation conflicted with the findings of the March 
2006 VA examiner.  The Veteran also asserted he found it very 
difficult to dress or walk without pain.  With regard to his 
restrictive airway disease, the Veteran asserted he had 
experienced another attack of reactive airway disease with 
bronchitis in June 2006, during which he experienced severe 
shortness of breath, pneumonia-like symptoms, and a 
productive cough with thick, purulent sputum.  He also stated 
he was prescribed albuterol and steroid inhalers, a 
decongestant and cough expectorant and antibiotics to prevent 
a suspected bacterial infection.  The Veteran also stated his 
condition had significantly worsened since the March 2006 
examination and that he continued to experience shortness of 
breath, difficulty breathing and a nagging cough.  With 
regard to his service-connected cysts, the Veteran argued 
that he should be compensated not only for the scars from 
lipomas that had already been removed but also for the pain 
associated with the cysts that still existed.  He also argued 
that contrary to what the March 2006 VA examiner reported, he 
had lipomas removed from his arms and back, not his abdomen, 
and that the four lipomas on his abdomen still existed and 
were painful to palpation and he did not have scars on his 
abdomen.

An April 2006 clinical note by F.M. MD shows treatment for 
bilateral hip osteoarthritis.  The examiner noted decreased 
range of motion to the right hip on flexion to 90 degrees, on 
extension to 45-60 degrees, on adduction to 5 degrees, and on 
abduction to 20 degrees.  The examiner also noted that the 
Veteran limped when ambulating a half mile.

Medical records from C.E., MD show that the Veteran underwent 
a total right hip arthroplasty on June 29, 2007.  Follow-up 
evaluation on July 30, 2007 showed he used a single cane for 
two weeks, and that he was to receive physical therapy at 
home for four weeks.  Objective evaluation revealed a slight 
lateral trunk lean to the right, with a 0.5cm. shortening of 
the right lower extremity, as compared to the left.  

In an August 2007 statement the Veteran argued his record 
clearly showed that he experienced progressive weakness in 
his hips, despite him trying several different remedies and 
courses of action, and that the evaluation for his hips did 
not adequately take into consideration the functional loss 
and weakness in both his hips.  With regard to his 
restrictive airway disease, the Veteran asserted his 
disability was more severe than shown by the results of the 
pulmonary function tests conducted during the March 2006 VA 
examination.  He also asserted his inhalation therapy was 
more than intermittent, and therefore, his disability should 
be rated higher than 10 percent, and that his therapy 
included a steroid inhaler, and therefore, he should receive 
a 30 percent rating.  With regard to his cysts, the Veteran 
argued that his noncompensable evaluation did not account for 
the pain upon examination of the cysts on his abdomen.

In a September 2007 rating decision, the RO granted the 
Veteran a 100 percent evaluation for right hip 
osteoarthritis, status-post right hip arthroplasty, with 
shortening of the right lower extremity, effective June 29, 
2007, based on evidence showing the Veteran underwent a total 
right hip arthroplasty.  A 30 percent evaluation was assigned 
from August 1, 2008 under Diagnostic Code 5054.  The RO also 
granted the Veteran service connection for shortening of the 
right lower extremity, effective June 29, 2007, and noted 
that the condition was included in the evaluation assigned to 
osteoarthritis of the right hip.  The RO also granted the 
Veteran service connection for a scar of the right hip, 
residual of right total hip arthroplasty, with a 
noncompensable evaluation, effective June 29, 2007.  See also 
March 2008 RO rating decision.

In a November 2007 statement, the Veteran argued that the 
ranges of motion findings for his right hip during the March 
2006 VA examination were incorrect, and that his condition 
had progressively worsened over the years.

The Veteran was afforded his most current VA examination in 
January 2008.  At that time, the Veteran complained of 
constant aching, sharp pain at a level of 4/10 in the left 
hip, as well as weakness and stiffness.  He denied any 
swelling, heat, redness, giving way, lack of endurance, 
locking, fatigability or dislocation.  He also reported that 
he was able to function through his pain with medication.  
The Veteran also complained of tenderness of some of his 
cysts located on his thighs and abdomen, and numbness around 
a scar located on the right hip.  The Veteran also reported 
previous episodes of bronchitis, but denied symptoms of 
hemoptysis, loss of appetite, daily cough, orthopnea, or 
shortness of breath, and denied any asthma attacks or any 
episodes of respiratory failure requiring respiration 
assistance from a machine.  He also indicated that he did not 
contract infection easily from his respiratory condition.

On physical examination of the musculoskeletal system, 
posture and gait were normal, there were no signs of abnormal 
weight bearing, and the Veteran did not require the use of 
any assistive device for ambulation.  Neither the right nor 
the left hip showed signs of edema, effusion, weakness, 
tenderness, redness, heat, subluxation or guarding of 
movement.  Range of motion studies for the hip joints 
revealed flexion of 125 degrees on the left and right; 
extension of 30 degrees on the left and right; adduction of 
25 degrees on the left and right; abduction of 45 degrees on 
the left and right; internal rotation of 40 degrees on the 
left and right; and external rotation of 50 degrees on the 
left and 60 degrees on the right.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use on the left 
or the right.

Pulmonary function test results showed FVC of 81 percent 
predicted value; and FEV-1 of 78 percent (before 
bronchodilator) predicted value and 82 percent (after 
bronchodilator) predicted value.

Examination of the skin revealed a level scar at the right 
hip measuring 25cm. by 0.25 cm., with no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation or abnormal texture.  
There were also ten lumps on the torso and legs, palpable 
beneath the skin, each measuring approximately 1 cm. by 1cm., 
with an oval shape.  There was no tenderness and no adherence 
to the underlying structure, and the texture was firm, with a 
flat surface.  There was no affect on function.  In addition, 
examination of the abdomen revealed no tenderness.

Analysis

Evaluation of Left and Right Hip Osteoarthritis

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  Diagnostic Code 5003.

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling.  
Intermediate ankylosis of the hip is to be rated 70 percent 
disabling.  And extremely unfavorable ankylosis, with the 
foot not reaching ground, crutches necessitated, is to be 
rated 90 percent disabling, and is entitled to special 
monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees.  A 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees.  A 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees.  A 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.

Under Diagnostic Code 5253, limitation of adduction and an 
inability to cross legs, or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent rating.  Limitation of abduction of a 
thigh with motion lost beyond 10 degrees warrants a 20 
percent rating.

Diagnostic Code 5254 provides for a singular maximum 
evaluation of 80 percent for flail joint of the hip.

Diagnostic Code 5255 deals with impairment of the femur.  
Under this code, malunion of the femur with slight knee or 
hip disability warrants a 10 percent evaluation.  Malunion of 
the femur with moderate knee or hip disability warrants a 20 
percent evaluation.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent evaluation.  Fracture 
of surgical neck of femur, with false joint, or fracture of 
shaft or anatomical neck of femur with nonunion, without 
loose motion, weight bearing preserved with aid of brace, 
warrants a 60 percent evaluation.  The highest rating 
available under that code, 80 percent, is warranted for 
fracture of shaft or anatomical neck of femur, with nonunion, 
with loose motion (spiral or oblique fracture).

Under DC 5054, prosthetic replacement of the head of the 
femur or of the acetabulum warrants a 100 percent rating for 
1 year following implantation of the prosthesis.  Thereafter, 
a 50 percent rating requires moderately severe residuals of 
weakness, pain, or limitation of motion.  A 70 percent rating 
requires markedly severe residual weakness, pain, or 
limitation of motion following implantation of the 
prosthesis.  A 90 percent rating is warranted following 
implantation of the prosthesis with painful motion or 
weakness such as to require the use of crutches.  See 38 
C.F.R. § 4.71a, DC 5054 (2008).  The minimum rating under DC 
5054 is 30 percent.  Id.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).
The evaluation of the same disability under various diagnoses 
is to be avoided. 
38 C.F.R. § 4.14 (2008).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Period beginning June 1, 2004 and ending June 29, 2007

The Board finds that a rating in excess of 10 percent is not 
warranted from June 1, 2004 to June 29, 2007 for the 
Veteran's left or right hip disabilities.   Initially, the 
Board notes that Diagnostic Codes 5250, 5254, and 5255 are 
totally inapplicable to these claims because there is no 
evidence during the entire period on appeal of ankylosis or 
flail joint of the hips, or of impairment of the femur for 
either hip.  

Furthermore, a rating in excess of 10 percent is not 
warranted under Diagnostic Codes 5252 and 5253, because there 
is no evidence of flexion of the left or right thigh limited 
to 30 degrees or limitation of abduction of the left or right 
thigh with motion lost beyond 10 degrees.  In this regard, 
the Board notes that on examination of the hips in May 2004 
the Veteran was shown to have abduction to only 30 degrees on 
the left and right; however, there was no indication that all 
motion in the joints was lost beyond 10 degrees.

With regard to the DeLuca factors, the Board notes that the 
Veteran has complained of difficulty walking, running and 
engaging in exertional activities and weakness in both hips.  
He has also reported that it is hard for him to dress or walk 
without pain, and that he has experienced incapacitating 
exacerbations in both hips.  See October 2005 statement, 
March 2006 VA examination report, and July 2006 VA Form 9 and 
August 2007 statement.  However, the Board also notes that 
throughout the pendency of the appeal, with the exception of 
the time period that the Veteran was recovering from his 
right hip arthroplasty, the Veteran has had no more than 
slight limitation of motion of the hip and thigh joints.  See 
May 2004 VA examination report, March 2006 VA examination 
report, April 2006 private orthopedic evaluation, and January 
2008 VA examination report.   In fact, range of motion 
studies in March 2006 and January 2008 were basically normal.  
See March 2006 and January 2008 VA examination reports.  
Furthermore, on VA examination in March 2006, the examiner 
noted that there was no pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive movement of the 
hips, and on VA examination in January 2008, the examiner 
noted that the Veteran's joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In this case the Veteran 
has at least a 10 percent rating, which satisfies the 
requirement of Lichtenfels.

Further, where medical evidence shows claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  In this case, the 
applicable rating criteria are based on limitation of motion 
so the provisions of VAOPGCPREC 23-97 do not apply.

Period beginning August 1, 2008

The Board finds that for the period beginning August 1, 2008, 
a rating in excess of 30 percent is not warranted for the 
Veteran's right hip osteoarthritis, status post right total 
hip arthroplasty, with shortening of the right lower 
extremity.

As noted above, Diagnostic Codes 5250, 5254, and 5255 are 
totally inapplicable to this claim because there is no 
evidence during the entire period on appeal of ankylosis or 
flail joint of the hip, or of impairment of the femur.  

A rating in excess of 30 percent is also not warranted 
Diagnostic Code 5252 because there is no evidence of flexion 
of the thigh limited to 10 degrees.

With regard to the DeLuca factors, the Board acknowledges 
that the Veteran has a shortening of his right lower 
extremity as a result of his total right hip arthroplasty in 
2007.  However, the Board notes that the Veteran has already 
been granted an increased rating of 30 percent in 
consideration of this surgical residual.  In order for him to 
receive a higher rating of 50 percent, there must be evidence 
of moderately severe residuals of weakness, pain or 
limitation of motion.

On VA examination in January 2008, the Veteran complained of 
pain and weakness in the hips, but denied swelling, heat, 
redness, giving way, lack of endurance, locking, fatigability 
or dislocation.  Furthermore, on physical examination posture 
and gait were normal; there were no signs of abnormal weight 
bearing; no assistive devices were used for ambulation; and 
there were no signs of edema, effusion, weakness, subluxation 
or guarding of movement.  Moreover, as noted above, the 
examiner noted that the Veteran's joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  There is 
no other evidence of record, VA or private, showing that the 
Veteran had more severe residuals from his 2007 surgical 
procedure that would warrant a higher rating under Diagnostic 
Code 5054.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the Veteran's assertions as 
incorporated in his correspondence to VA.

Specifically, the Veteran asserts VA examinations have not 
correctly reported the severity of his symptoms, particularly 
regarding pain and limitation of motion.  He also cited 
differences in the findings of the VA examiners and his 
private physicians in support of his contention the VA 
examinations were unreliable.  However, as noted above, the 
competency of a VA examiner is presumed, absent a showing of 
some evidence to the contrary.  Hilkert, 12 Vet. App. 145.  
In this case, even acknowledging that the range-of-motion 
observations are different among the various examiners, the 
observations of the private physicians do not support a 
higher schedular rating.

The Veteran also generally argues his symptoms should be 
compensated at a higher level.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; 
personal interest may, however, affect the credibility of the 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board is cognizant of the Veteran's 
contentions concerning the severity of his service-connected 
disabilities, but his subjective assertions regarding 
limitation of motion and altered gait are inconsistent with 
objective medical evidence in the form of examination 
reports.  Therefore, although the Board does not question the 
Veteran's sincerity in reporting his subjective symptoms, the 
medical evidence shows his symptoms do not meet the criteria 
for a higher rating.

Similarly, in regard to the Veteran's contention that he 
should receive higher compensation due to pain, the Board 
notes that functional loss due to pain is to be rated at the 
same level as functional loss when flexion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  Also, 
functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  In this case, the 
Veteran exhibited pain during examinations, but he was able 
to achieve the recorded range of motion despite the presence 
of pain.  Accordingly, he is not shown to have additional 
compensable limitation of function due to pain.

The Board has considered whether there is any other schedular 
basis for granting the Veteran's appeal but has found none.  
In addition, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record reflects the Veteran 
has not required frequent hospitalizations for his left or 
right hip disabilities, and that the manifestations of the 
disabilities are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

Evaluation of Restrictive Airway Disease with Bronchitis

The VA rating schedule sets forth the criteria for evaluation 
of respiratory disorders under 38 C.F.R. § 4.97.  Diagnostic 
Code 6602 pertains to the evaluation of bronchial asthma.  
Under that code, a 30 percent rating for bronchial asthma 
requires FEV-1 of 56- to 70-percent predicted, or; a FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation requires FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

As noted above, in order for the Veteran to receive a higher 
evaluation of 30 percent for his service-connected 
respiratory disorder, there must be evidence of FEV1 of 56 to 
70 percent predicted; or FEV1/FVC of 56 to 70 percent; or 
daily inhalation or oral bronchodilator therapy; or 
inhalational anti-inflammatory medication.  The medical 
evidence of record does not show that the Veteran has met 
these criteria.  Specifically, pulmonary function testing has 
not shown FEV1/FVC predicted less than 76 percent; FVC 
predicted less than 77 percent; or FEV1 predicted less than 
77 percent.  Furthermore, there is no evidence of the Veteran 
having daily inhalation or oral bronchodilator therapy or 
using inhalational anti-inflammatory medication, although he 
credibly asserts he has been prescribed a steroid inhaler for 
use as needed during inflammatory reactions.

In addition to the medical evidence above the Board has 
considered the Veteran's assertion that his PFT test results 
do not accurately reflect his functional impairment; he has 
also expressed dissatisfaction with the was  FEV-1 and FEV-
1/FVC ratio categories are defined and established in the 
rating schedule.  However, rating for this disability is 
specifically linked to documented PFT results; there is 
simply nothing in the Veteran's statements that would support 
an award of a higher rating for the disability under the 
rating schedule.  Insofar as the Veteran is dissatisfied with 
the rating criteria, the Board simply notes the rating 
schedule is a reasonable exercise of the Secretary's 
rulemaking authority; see Martinak v. Nicholson, 21 Vet. App. 
447 (2007).
The Board has considered whether there is any other schedular 
basis for granting the Veteran's appeal but has found none.  
In addition, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record reflects the Veteran 
has not required frequent hospitalizations for his 
restrictive airway disease, and the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined referral of this case for extra-
schedular consideration is not warranted.

Evaluation of Cysts

Benign skin neoplasms are rated as disfigurement of the head, 
face, or neck, scars, or based on impairment of function.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2008).

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2008).  A note following Diagnostic Code 7801 
provides that a deep scar is one associated with underlying 
soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).  A 10 percent evaluation is 
authorized for superficial, unstable scars.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2008).  A 10 percent evaluation 
is authorized for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  
38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008).

Period beginning May 7, 2004 and ending March 27,  2006

The Board finds that for the period beginning May 7, 2004 and 
ending March 27, 2006, the Veteran is entitled to a 10 
percent rating under Diagnostic Code 7804 based on evidence 
of pain on examination of his abdominal cysts.  On VA 
examination in May 2004, the Veteran was shown to have four 
mobile subcutaneous swellings on the thighs and anterior 
abdominal wall, and the swellings on the abdominal wall were 
noted to be tender to palpation.  Accordingly, an initial 10 
percent rating is warranted from May 7, 2004.

Period beginning March 27, 2006

However, beginning March 27, 2006, the evidence does not show 
that the Veteran has a scar, including as a result of his 
service-connected cysts, other than the head, face or neck 
which is greater than 6 square inches or greater than 144 
square inches, which is unstable or painful on examination.  
Furthermore, there are no clinical findings that his noted 
cysts or ay residual scars limit the function of the affected 
part.  Physical examination in March 2006 showed that the 
Veteran had two scars on the abdomen that measured less than 
2 cm x .5 cm, without tenderness or disfigurement.  There was 
no ulceration, no adherence, no instability, no inflammation 
or edema, no tissue loss, no keloid formation, no hypo or 
hyperpigmentation, and no abnormal texture.  The examiner 
also indicated the lipomas had been removed.  

Subsequent VA skin examination in January 2008 revealed ten 
lumps on the torso and legs, palpable beneath the skin, each 
measuring approximately 1 cm. by 1cm., with an oval shape.  
Again there was no tenderness and no adherence to the 
underlying structure, and the texture was firm, with a flat 
surface.  There was no affect on function.  In addition, 
examination of the abdomen revealed no tenderness.

Based on the medical evidence above the Board finds the basis 
for award of the 10 percent initial evaluation (tenderness of 
the scar on examination) is not shown after March 27, 2006 as 
documented by two VA examinations.  Accordingly, the 
Veteran's disability is shown to have improved after that 
date and reduction in the rating is appropriate.  See 38 
U.S.C.A. § 1155.

A rating that has been in effect for five years or more may 
not be reduced on the basis of only one examination, in cases 
where the disability is the result of a disease subject to 
periodic or episodic improvement.  38 C.F.R. § 3.344(a).  In 
this case, the 10 percent rating was in effect less than five 
years and improvement was documented in two VA examinations.  
Further, the Board's award herein of an initial 10 percent 
rating prior to March 27, 2006 and a noncompensable rating 
thereafter is a "staged rating" and is accordingly not 
subject to the provisions of 38 C.F.R. §§ 3.105(e) and 
3.344(a).  See Fenderson, 12 Vet. App. at 126.

The Board is cognizant of the Veteran's contentions 
concerning the severity of his service-connected disability.  
Although the Veteran is competent to report his symptoms, 
like all evidence his self reports must be evaluated in the 
light of the entire record.  To the degree that the Veteran 
asserts he should be compensated for painful scars before and 
after March 27, 2006 the Board notes functional loss due to 
pain or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  In this case, competent VA medical 
examinations after March 27, 2006 document the scars were not 
painful.  The Veteran's assertions of additional functional 
limitation due to pain are accordingly inconsistent with the 
medical evidence of record and are deemed not credible for 
rating purposes. 

The Board has considered whether there is any other schedular 
basis for granting the Veteran's appeal but has found none.  
In addition, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record reflects the Veteran 
has not required frequent hospitalizations for his service-
connected cysts and the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not warranted.

Benefit of the Doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board has considered the benefit-of-the-doubt doctrine 
with regard to each of the aforementioned claims, and has 
resolved the doubt in the Veteran's favor in awarding a 10 
percent initial evaluation for cysts prior to March 27, 2007.  
However, since the preponderance of the evidence is against 
the other claims, so that doctrine is not applicable in those 
cases.











	(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 10 percent for osteoarthritis 
of the left hip is denied.

Ratings in excess of 10 percent for osteoarthritis of the 
right hip prior to June 29, 2007 and in excess of 30 percent 
from August 1, 2008 are denied.

An initial rating in excess of 10 percent for restrictive 
airway disease with bronchitis is denied.

A rating of 10 percent for cysts is granted for the period 
beginning May 7, 2004 and ending March 27, 2006, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


